Case 19-17117-amc         Doc 395     Filed 06/11/20 Entered 06/11/20 15:51:11           Desc Main
                                     Document      Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                              Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                      Case No. 19-17117-AMC

  Debtor.


           STIPULATION AND CONSENT ORDER PURSUANT TO SECTIONS
           105(a), 363(b) AND 553 OF THE BANKRUPTCY CODE AND LOCAL
           BANKRUPTCY RULE 9013-3 FOR AUTHORIZATION TO HONOR AND
           CONTINUE TO PERFORM UNDER PREPETITION STIPULATION AND
           ORDER OF SETTLEMENT AND DISMISSAL WITH THE UNITED
           STATES OF AMERICA

           This matter having been opened to the Court upon the application (the “Application”) of

 Stephen V. Falanga, in his capacity as chapter 11 trustee (the “Trustee”) for the bankruptcy estate

 of Vascular Access Centers, L.P. (the “Debtor”), pursuant to sections 105(a), 363, and 553 of Title

 11 of the United States Code (the “Bankruptcy Code”) and Local Bankruptcy Rule 9013-3, for the

 entry of a Stipulation and Consent Order (the “Consent Order”) authorizing the Debtor to honor

 and continue to perform under a certain prepetition Stipulation and Order of Settlement and

 Dismissal entered into by and among the Debtor, certain subsidiary and/or related corporations of

 the Debtor1 defined collectively as the VAC Centers, and the United States of America, and so-



            1
           The VAC Centers party to the DOJ Settlement include Vascular Access Center of
  Atlanta LLC; Vascular Access Center of Atlantic County LLC; Vascular Access Center of
  Bolivar County LLC; Vascular Access Center of Central Jersey LLC; Vascular Access Center
  of Durham LLC; Vascular Access Center of Eatontown LLC; Vascular Access Center of
  Georgia LLC; Vascular Access Center of Houston LLC; Vascular Access Center of Jacksonville
  LLC; Vascular Access Center of Jersey City LLC; Vascular Access Center of Memphis LLC;
  Vascular Access Center of New Orleans LLC; Vascular Access Center of North Shore
  Louisiana LLC; Vascular Access Center of Pittsburgh LLC; Vascular Access Center of Prince
  George County LLC; Vascular Access Center of Seattle LLC; Vascular Access Center of South
  Atlanta LLC; Vascular Access Center of South Los Angeles LLC; Vascular Access Center of
  Southern Maryland LLC; Vascular Access Center of Southwest Louisiana LLC; Vascular


                                                  1
Case 19-17117-amc         Doc 395     Filed 06/11/20 Entered 06/11/20 15:51:11              Desc Main
                                     Document      Page 2 of 4



 ordered on October 19, 2018 in Civil Case No. 12-5103 (S.D.N.Y.) (hereinafter the “DOJ

 Settlement”); and the Court having considered the Application and any opposition thereto; and the

 Court having found that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C §§ 157

 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b), and (c) notice of the

 Application has been served on those parties required to receive notice; and the parties wishing to

 avoid the time and expense of potential motion practice on a matter to which the parties have

 agreed; and the Court having determined that the legal and factual bases set forth in the Application

 and Consent Order establish just cause for the relief granted herein; and the Court having

 determined that the relief sought in the Application and Consent Order as granted herein is in the

 best interests of the Debtor and its estate; and after due deliberation and sufficient cause appearing

 therefore;

        It is hereby STIPULATED, AGREED AND ORDERED:

        1.      Pursuant to sections 105, 363 and 553 of the Bankruptcy Code, the Debtor and/or

 the Trustee on its behalf, shall be, and hereby is, authorized to honor and continue to perform under

 the DOJ Settlement, as described more specifically in the Application and in particular the

 payments made by the Debtor on January 13, April 13, and April 28, 2020, which total $402,500,

 are hereby ratified and approved in all respects.

        2.      The United States of America is authorized, subject to the terms of the DOJ

 Settlement, to: 1) receive post-petition payments on account of the DOJ Settlement if provided for

 in the DOJ Settlement or otherwise agreed to by the Debtor and/or the Trustee on the Debtor’s

 behalf; and 2) upon failure by the Debtor and/or the Trustee on the Debtor’s behalf to make the



  Access Center of Trenton LLC; Vascular Access Center of Washington DC LLC; and Vascular
  Access Center of West Orange LLC (collectively, the “VAC Centers”).



                                                     2
Case 19-17117-amc        Doc 395     Filed 06/11/20 Entered 06/11/20 15:51:11              Desc Main
                                    Document      Page 3 of 4



 agreed upon quarterly settlement payments as and when due under the DOJ Settlement, upon ten

 (10) days’ prior written notice, offset the agreed upon quarterly settlement amount (or any unpaid

 portion thereof) from amounts due the Debtor and/or the other non-debtor VAC Centers from the

 United States, even if those amounts are for post-petition amounts due including for medical

 services rendered post-petition, without the need for further Court approval beyond this Order.

 Nothing herein shall be deemed a finding as to whether the United States of America has a right

 of setoff or recoupment and/or that the offset permitted hereunder is in the nature of recoupment

 or setoff.

         3.     The Debtor and/or the Trustee on the Debtor’s behalf is authorized and empowered

 to take such actions as may be necessary and appropriate to implement the terms of this Order and

 make the payments required under the DOJ Settlement.

         4.     Nothing in this Order shall be deemed to constitute an assumption of the DOJ

 Settlement under section 365 of the Bankruptcy Code. Nothing herein affects the United States’

 ability to exercise its rights under the DOJ Settlement agreement. For the avoidance of doubt,

 beyond the offset set forth in section 2 above, nothing herein authorizes the United States to affect

 any other setoffs under section 553 of the Bankruptcy Codes against funds due the Debtor without

 Court permission.

         5.     The Court shall retain jurisdiction over all matters arising from or related to the

 interpretation and implementation of this Order.




                                                    3
Case 19-17117-amc        Doc 395    Filed 06/11/20 Entered 06/11/20 15:51:11         Desc Main
                                   Document      Page 4 of 4



 STIPULATED AND AGREED,

 STEPHEN V. FALANGA                               JENNIFER ARBITTIER WILLIAMS
 Chapter 11 Trustee                               First Assistant United States Attorney



 _
 CHRISTOPHER M. HEMRICK                           MATTHEW E. K. HOWATT
 Wash Pizzi O’Reilly Falanga LLP                  Assistant United States Attorney
 Center Square, East Tower                        United States Attorney’s Office
 1500 Market Street, 12th Floor                   615 Chestnut St., Suite 1250
 (973) 757-1100                                   Philadelphia, PA 19106
 chemrick@walsh.law                               (215) 861-8335
                                                  matthew.howatt@usdoj.gov

 Counsel for Chapter 11 Trustee                   Counsel for the United States of America


 Dated: June 10, 2020                             Dated: June 10, 2020



 SO ORDERED BY THE COURT:




 Dated: _______
           June 11      , 2020             ___________________________________
                                           HONORABLE ASHELY M. CHAN
                                           UNITED STATES BANKRUPTCY JUDGE




                                              4
